uniform issue list l pec se toer rat legend ira x ira y amount a amount b amount c individual m dear mr dollar_figure dollar_figure dollar_figure this is in response to correspondence dated date as supplemented by correspondence dated date submitted on your behalf by your authorized representative in which you requested a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested ngement ira to pay your bills for the rest of the year of withdrawal ou withdrew amount a from ira x for this purpose however none of paid and individual m deposited the funds into her own personal account you are a resident of a nursing home and depend on others for help with most of your affairs individual m managed your money and involved herself in your financial affairs individual m advised you that it was necessary to withdraw funds from your individual retire durin your b you had no access to this account individual m used the funds for herself and some members of her family accounts which you maintained and charged unauthorized expenses using your credit card members of your family became aware of the situation and on date they hired a law firm in an attempt to recover the money in addition individual m also removed funds from other non-ira page2 in correspondence from the law firm you were informed that legal actions undertaken on your behalf against individual m resulted in a settlement amount b which was the settlement amount after the payment of the law firm’s expenses was sent to you by wire the balance due to your nursing home you transfer on date after a amount c is less than amount a deposited amount c into ira y paying based on these facts and representations you request a ruling that the service waives the 60-day rollover requirement contained in sec_408 of the code regarding amount c sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the one-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 of the code where failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code page revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information you presented demonstrates that you relied upon the financial assistance provided to you by individual m who fraudulently told you that the distribution from ira x would be used to pay your bills for the remainder of the year instead this distribution was placed into individual m’s personal account and used for her and her family’s personal expenses because of your reliance upon fraudulent information provided to you by individual m you did not realize that amount a was not being used to pay for your expenses and that although individual m was using your ira funds you had a taxable_distribution from ira x you were able to recover funds which you rolled over into ira y after retaining the services of a law firm and after the 60-day rollover period had expired therefore the eeeeeee deposit of amount c into ira y described above is deemed to have been a timely made rollover within the meaning of sec_408 of the code provided all other requirements of sec_408 of the code except the 60-day requirement were met with respect to such rollover_contribution the date contribution of amount c into ira y is considered a rollover_contribution within the meaning of sec_408 of the code in accordance with sec_408 of the code this ruling does not authorize the rollover of amounts that were required to be distributed by sec_401 of the code if any made applicable to an ira pursuant to code sec_408 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter expresses no opinion as to whether either ira x or ira y described herein satisfied the requirements of sec_408 of the code this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent page pursuant to a power_of_attorney on file with this office the original of this ruling letter is being sent to your authorized representative if you wish to inquire about this ruling please contact please address all correspondence to d at qv sincerely yours enclosures copy of letter_ruling deleted copy of letter_ruling notice of intention to disclose
